The appeal in the above entitled proceeding is from an order of the Corporation Commission entered in an action before that body concerning the opening up of a public road. As the questions presented to this court for review are the same in principle as the questions involved in A., T.   S. F. Ry. Co.v. State and J. R. Dean, and St. L.   S. F. R. Co. v. LynnlaneTownship (ante), which were dismissed at the present term for want of appellate jurisdiction of this court, the appeal in this case will follow the holding of the court in those. The appeal is therefore dismissed for want of jurisdiction.
All the Justices concur. *Page 806